UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 08-31-2010 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Emerging Markets Fund August 31, 2010 Emerging Markets – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.7% BRAZIL—13.4% BR Malls Participacoes SA Cia de Bebidas das Americas Preference Shares ADR Gerdau SA Preference Shares Hypermarcas SA(1) Itau Unibanco Holding SA Preference Shares MRV Engenharia e Participacoes SA Natura Cosmeticos SA PDG Realty SA Empreendimentos e Participacoes Vale SA Preference Shares CANADA—1.3% Pacific Rubiales Energy Corp.(1) EGYPT—0.3% Orascom Construction Industries HONG KONG—6.4% C C Land Holdings Ltd. China Merchants Holdings International Co. Ltd. China Overseas Land & Investment Ltd. CNOOC Ltd. Comba Telecom Systems Holdings Ltd. Geely Automobile Holdings Ltd. Xinyi Glass Holdings Co. Ltd. INDIA—10.7% Apollo Tyres Ltd. Ashok Leyland Ltd. Aurobindo Pharma Ltd. Crompton Greaves Ltd. HDFC Bank Ltd. ICICI Bank Ltd. Infosys Technologies Ltd. Mundra Port and Special Economic Zone Ltd. Tata Motors Ltd. INDONESIA—3.6% PT Astra International Tbk PT Bank Rakyat Indonesia PT Perusahaan Gas Negara PT Semen Gresik (Persero) Tbk LUXEMBOURG—1.8% Millicom International Cellular SA MALAYSIA—2.9% CIMB Group Holdings Bhd Emerging Markets – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Supermax Corp. Bhd MEXICO—3.5% America Movil SAB de CV, SeriesL ADR Grupo Financiero Banorte SAB de CV, SeriesO Mexichem SAB de CV Wal-Mart de Mexico SAB de CV PEOPLE'S REPUBLIC OF CHINA—11.0% Anta Sports Products Ltd. Baidu, Inc. ADR(1) China Life Insurance Co. Ltd. H Shares China Minsheng Banking Corp. Ltd. H Shares China Shipping Container Lines Co. Ltd. H Shares(1) Ctrip.com International Ltd. ADR(1) Dongfeng Motor Group Co. Ltd. H Shares Focus Media Holding Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares PCD Stores Ltd.(1) Ping An Insurance Group Co. of China Ltd. H Shares Sinopharm Group Co. H Shares Tencent Holdings Ltd. PERU—1.5% Credicorp Ltd. RUSSIAN FEDERATION—6.8% CTC Media, Inc. Magnit OJSC GDR NovaTek OAO GDR OAO Gazprom ADR Sberbank of Russian Federation X5 Retail Group NV GDR(1) SOUTH AFRICA—7.2% Aspen Pharmacare Holdings Ltd.(1) Exxaro Resources Ltd. Gold Fields Ltd. ADR Impala Platinum Holdings Ltd. MTN Group Ltd. Naspers Ltd. N Shares Shoprite Holdings Ltd. Truworths International Ltd. SOUTH KOREA—13.5% Doosan Infracore Co. Ltd.(1) Hanjin Shipping Co. Ltd.(1) Hyundai Heavy Industries Co. Ltd. Hyundai Motor Co. LG Chem Ltd. LG Household & Health Care Ltd. LG Innotek Co. Ltd. Emerging Markets – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value POSCO $5,130,792 Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. SWITZERLAND—0.9% Ferrexpo plc TAIWAN (REPUBLIC OF CHINA)—8.0% Eva Airways Corp.(1) Hon Hai Precision Industry Co. Ltd. HTC Corp. MediaTek, Inc. Nan Ya Printed Circuit Board Corp. Richtek Technology Corp. Taiwan Semiconductor Manufacturing Co. Ltd. Wistron Corp. THAILAND—3.1% Banpu PCL CP ALL PCL Kasikornbank PCL NVDR TURKEY—2.8% Arcelik AS Turkiye Garanti Bankasi AS Turkiye Sise ve Cam Fabrikalari AS(1) UNITED KINGDOM—1.0% Antofagasta plc TOTAL COMMON STOCKS (Cost $444,516,759) TEMPORARY CASH INVESTMENTS — 0.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S.Treasury obligations, 0.15%, 9/2/10, valued at $2,447,963), in a joint trading account at 0.12%, dated 8/31/10, due 9/1/10 (Delivery value $2,400,008) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,401,926) TOTAL INVESTMENT SECURITIES—100.1% (Cost $446,918,685) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% Emerging Markets – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Market Sector Diversification (as a % of net assets) Financials 20.4% Information Technology 16.4% Consumer Discretionary 15.1% Materials 14.2% Industrials 9.1% Consumer Staples 9.0% Energy 6.1% Telecommunication Services 5.3% Health Care 3.2% Utilities 0.9% Cash and Equivalents* 0.3% * Includestemporary cash investmentsandother assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company (1)Non-income producing. Emerging Markets – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of August 31, 2010. The Schedule of Investments provides additional detailson the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of August 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $450,400,153 Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Growth Fund August 31, 2010 Global Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.7% AUSTRALIA—3.4% BHP Billiton Ltd. Wesfarmers Ltd. BELGIUM—0.8% Anheuser-Busch InBev NV BRAZIL—1.7% Banco Santander Brasil SA ADR Itau Unibanco Holding SA ADR DENMARK—0.3% Carlsberg A/S B Shares FRANCE—4.5% Accor SA Cie Generale d'Optique Essilor International SA Danone SA LVMH Moet Hennessy Louis Vuitton SA Safran SA Societe Generale GERMANY—2.0% Bayerische Motoren Werke AG Deutsche Boerse AG Fresenius Medical Care AG & Co. KGaA MTU Aero Engines Holding AG HONG KONG—0.8% CNOOC Ltd. INDIA—1.7% HDFC Bank Ltd. HDFC Bank Ltd. ADR Infosys Technologies Ltd. ADR Larsen & Toubro Ltd. INDONESIA—0.7% PT Bank Mandiri (Persero) Tbk ISRAEL—0.5% Teva Pharmaceutical Industries Ltd. ADR ITALY—1.4% Saipem SpA JAPAN—5.5% Komatsu Ltd. Nitori Holdings Co. Ltd. Omron Corp. ORIX Corp. Rakuten, Inc. Global Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value SMC Corp. NETHERLANDS—0.8% ASML Holding NV New York Shares PEOPLE'S REPUBLIC OF CHINA—2.2% Baidu, Inc. ADR(1) China Unicom (Hong Kong) Ltd. Ctrip.com International Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares POLAND—0.3% Powszechna Kasa Oszczednosci Bank Polski SA SOUTH KOREA—1.6% Hyundai Motor Co. SWEDEN—1.5% Atlas Copco AB A Shares Telefonaktiebolaget LM Ericsson B Shares SWITZERLAND—10.7% ABB Ltd.(1) Adecco SA Credit Suisse Group AG Holcim Ltd. Nestle SA Novartis AG Sonova Holding AG Swatch Group AG (The) Xstrata plc TURKEY—0.5% Turkiye Garanti Bankasi AS UNITED KINGDOM—11.0% Admiral Group plc Antofagasta plc ARM Holdings plc Barclays plc BG Group plc Capita Group plc (The) Compass Group plc HSBC Holdings plc Petrofac Ltd. Reckitt Benckiser Group plc UNITED STATES—47.8% Air Products & Chemicals, Inc. Allergan, Inc. Amazon.com, Inc.(1) American Express Co. American Tower Corp., ClassA(1) Apache Corp. Apple, Inc.(1) Celgene Corp.(1) Global Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Cisco Systems, Inc.(1) Coach, Inc. Colgate-Palmolive Co. Danaher Corp. Discovery Communications, Inc., ClassA(1) EMC Corp.(1) Equinix, Inc.(1) Expeditors International of Washington, Inc. Express Scripts, Inc.(1) F5 Networks, Inc.(1) Fifth Third Bancorp. Google, Inc., ClassA(1) Harley-Davidson, Inc. Home Depot, Inc. (The) IntercontinentalExchange, Inc.(1) Liberty Global, Inc., ClassA(1) MasterCard, Inc., ClassA Occidental Petroleum Corp. Oracle Corp. PACCAR, Inc. PNC Financial Services Group, Inc. Precision Castparts Corp. Schlumberger Ltd. Southwestern Energy Co.(1) Starbucks Corp. SYSCO Corp. Union Pacific Corp. United Parcel Service, Inc., ClassB Visa, Inc., ClassA Walt Disney Co. (The) Whole Foods Market, Inc.(1) TOTAL COMMON STOCKS (Cost $346,649,506) TEMPORARY CASH INVESTMENTS — 0.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 0.15%, 9/2/10, valued at $1,325,980), in a joint trading account at 0.12%, dated 8/31/10, due 9/1/10 (Delivery value $1,300,004) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,358,547) TOTAL INVESTMENT SECURITIES—100.1% (Cost $348,008,049) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% Global Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Market Sector Diversification (as a % of net assets) Information Technology 17.2% Industrials 16.2% Financials 15.8% Consumer Discretionary 14.7% Consumer Staples 10.9% Energy 8.9% Materials 7.3% Health Care 6.3% Telecommunication Services 2.4% Cash and Equivalents* 0.3% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt (1)Non-income producing. Global Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of August 31, 2010. The Schedule of Investments provides additional detailson the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of August 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Discovery Fund August 31, 2010 International Discovery – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.4% AUSTRALIA—4.4% Amcor Ltd. $ 16,669,887 Coca-Cola Amatil Ltd. Cochlear Ltd. Equinox Minerals Ltd.(1) AUSTRIA—0.9% Andritz AG BELGIUM—1.8% Bekaert SA Umicore BERMUDA—0.5% Frontline Ltd. BRAZIL—1.1% Duratex SA CANADA—10.3% Agrium, Inc. Alimentation Couche Tard, Inc., ClassB Biovail Corp. Gildan Activewear, Inc.(1) Imax Corp.(1) Intact Financial Corp. Metro, Inc., ClassA Niko Resources Ltd. Pacific Rubiales Energy Corp.(1) Red Back Mining, Inc.(1) Western Coal Corp.(1) CAYMAN ISLANDS—1.4% Herbalife Ltd. DENMARK—7.0% Coloplast A/S B Shares Danisco A/S FLSmidth & Co. A/S Novozymes A/S B Shares FINLAND—2.6% KONE Oyj B Shares Metso Oyj FRANCE—9.5% Bureau Veritas SA Edenred(1) Eutelsat Communications Publicis Groupe SA Safran SA Sodexo Technip SA International Discovery – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Vallourec SA $ 12,602,539 GERMANY—5.1% adidas AG Brenntag AG(1) Infineon Technologies AG(1) Lanxess AG Symrise AG HONG KONG—1.5% Hengan International Group Co. Ltd. Sino Biopharmaceutical Ltd. INDIA—3.5% Bajaj Auto Ltd. Cummins India Ltd. IRB Infrastructure Developers Ltd.(1) Shriram Transport Finance Co. Ltd. Yes Bank Ltd. INDONESIA—1.5% PT Indofood Sukses Makmur Tbk PT United Tractors Tbk ISRAEL—0.2% Mellanox Technologies Ltd.(1) JAPAN—9.5% Fuji Heavy Industries Ltd.(1) Gree, Inc. Hino Motors Ltd. Kawasaki Kisen Kaisha Ltd.(1) NGK Spark Plug Co. Ltd. Nippon Shokubai Co. Ltd. Omron Corp. ORIX Corp. Sumitomo Heavy Industries Ltd. Sysmex Corp. LUXEMBOURG—1.2% Millicom International Cellular SA NETHERLANDS—1.2% Koninklijke Vopak NV Randstad Holding NV(1) NORWAY—1.3% Schibsted ASA Storebrand ASA(1) PEOPLE'S REPUBLIC OF CHINA—2.6% Agile Property Holdings Ltd. Anta Sports Products Ltd. China Yurun Food Group Ltd. International Discovery – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Focus Media Holding Ltd. ADR(1) SINGAPORE—1.8% Neptune Orient Lines Ltd.(1) Yanlord Land Group Ltd. SOUTH AFRICA—0.8% Truworths International Ltd. SOUTH KOREA—3.2% Kia Motors Corp. Lock & Lock Co. Ltd. NCSoft Corp. Samsung SDI Co. Ltd. SPAIN—0.9% Amadeus IT Holding SA, A Shares(1) SWEDEN—3.1% Hexagon AB B Shares Modern Times Group AB B Shares Swedish Match AB SWITZERLAND—3.5% Clariant AG(1) Informa plc Sonova Holding AG Sulzer AG TAIWAN (REPUBLIC OF CHINA)—3.7% Chipbond Technology Corp.(1) Eva Airways Corp.(1) Largan Precision Co. Ltd. Unimicron Technology Corp. THAILAND—0.6% Indorama Ventures PCL UNITED KINGDOM—13.7% Acergy SA Admiral Group plc Aggreko plc ARM Holdings plc Burberry Group plc Cairn Energy plc(1) G4S plc Intercontinental Hotels Group plc Michael Page International plc Petrofac Ltd. Rexam plc Schroders plc Serco Group plc International Discovery – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Weir Group plc (The) $ 14,740,433 TOTAL COMMON STOCKS (Cost $752,575,659) TEMPORARY CASH INVESTMENTS — 1.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 0.15%, 9/2/10, valued at $14,075,787), in a joint trading account at 0.12%, dated 8/31/10, due 9/1/10 (Delivery value $13,800,046) TOTAL TEMPORARY CASH INVESTMENTS (Cost $13,856,221) TOTAL INVESTMENT SECURITIES—100.0% (Cost $766,431,880) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Industrials 24.2% Consumer Discretionary 18.5% Materials 13.2% Information Technology 13.2% Consumer Staples 10.7% Financials 6.4% Energy 6.1% Health Care 4.9% Telecommunication Services 1.2% Cash and Equivalents* 1.6% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Category is less than 0.05% of total net assets. International Discovery – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securitiesas of August 31, 2010. The Schedule of Investments provides additional detailson the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of August 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Growth Fund August 31, 2010 International Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—100.2% AUSTRALIA—2.7% BHP Billiton Ltd. Wesfarmers Ltd. AUSTRIA—0.3% Erste Group Bank AG BELGIUM—0.8% Anheuser-Busch InBev NV BERMUDA—0.2% Seadrill Ltd. BRAZIL—1.9% Banco Santander Brasil SA ADR Vale SA Preference Shares CANADA—0.6% Canadian National Railway Co. CZECH REPUBLIC—0.8% CEZ AS DENMARK—2.1% Carlsberg A/S B Shares Novo Nordisk A/S B Shares FINLAND—0.7% Fortum Oyj FRANCE—6.6% Air Liquide SA BNP Paribas Cie Generale d'Optique Essilor International SA Danone SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Total SA Vallourec SA GERMANY—6.9% Allianz SE BASF SE Bayerische Motoren Werke AG Daimler AG(1) Deutsche Boerse AG Fresenius Medical Care AG & Co. KGaA Metro AG MTU Aero Engines Holding AG SAP AG Siemens AG HONG KONG—2.3% CNOOC Ltd. Li & Fung Ltd. International Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Link Real Estate Investment Trust (The) INDIA—2.4% Bharti Airtel Ltd. Housing Development Finance Corp. Ltd. Infosys Technologies Ltd. Larsen & Toubro Ltd. INDONESIA—1.2% PT Adaro Energy Tbk PT Bank Mandiri (Persero) Tbk PT Bank Rakyat Indonesia PT United Tractors Tbk IRELAND—0.8% Ryanair Holdings plc ADR(1) ISRAEL—0.6% Teva Pharmaceutical Industries Ltd. ADR ITALY—1.6% Saipem SpA JAPAN—12.1% Canon, Inc. Fanuc Ltd. Fujitsu Ltd. HOYA Corp. Komatsu Ltd. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Nidec Corp. Nintendo Co. Ltd. Nissan Motor Co. Ltd.(1) Nitori Holdings Co. Ltd. Omron Corp. ORIX Corp. Rakuten, Inc. Shin-Etsu Chemical Co. Ltd. SOFTBANK CORP. Unicharm Corp. Yahoo! Japan Corp. LUXEMBOURG—1.1% Millicom International Cellular SA MACAU—0.3% Wynn Macau Ltd.(1) NETHERLANDS—2.8% Akzo Nobel NV ASML Holding NV Royal Dutch Shell plc B Shares Unilever NV CVA NORWAY—1.2% Telenor ASA International Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Yara International ASA PEOPLE'S REPUBLIC OF CHINA—2.5% Baidu, Inc. ADR(1) China Unicom (Hong Kong) Ltd. ADR Ctrip.com International Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Tencent Holdings Ltd. POLAND—1.1% Powszechna Kasa Oszczednosci Bank Polski SA RUSSIAN FEDERATION—0.6% Magnit OJSC GDR Sberbank of Russian Federation SINGAPORE—0.9% United Overseas Bank Ltd. SOUTH KOREA—1.6% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN—3.2% Banco Bilbao Vizcaya Argentaria SA Banco Santander SA Inditex SA Telefonica SA SWEDEN—3.7% Alfa Laval AB Atlas Copco AB A Shares Swedbank AB A Shares(1) Telefonaktiebolaget LM Ericsson B Shares Volvo AB B Shares(1) SWITZERLAND—13.4% ABB Ltd.(1) Credit Suisse Group AG Givaudan SA Holcim Ltd. Kuehne + Nagel International AG Nestle SA Novartis AG Roche Holding AG SGS SA Sonova Holding AG Swatch Group AG (The) Xstrata plc TAIWAN (REPUBLIC OF CHINA)—1.9% AU Optronics Corp.(1) Hon Hai Precision Industry Co. Ltd. HTC Corp. International Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Taiwan Semiconductor Manufacturing Co. Ltd. ADR TURKEY—0.5% Turkiye Garanti Bankasi AS UNITED KINGDOM—20.8% Admiral Group plc Antofagasta plc ARM Holdings plc Associated British Foods plc Barclays plc BG Group plc British Airways plc(1) British American Tobacco plc Capita Group plc (The) Carnival plc Compass Group plc HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc ITV plc(1) Kingfisher plc Lloyds Banking Group plc(1) Petrofac Ltd. Reckitt Benckiser Group plc Reed Elsevier plc Rolls-Royce Group plc(1) Schroders plc Smiths Group plc Standard Chartered plc Tesco plc Tullow Oil plc Vodafone Group plc Wolseley plc(1) TOTAL INVESTMENT SECURITIES—100.2% (Cost $1,200,764,967) OTHER ASSETS AND LIABILITIES — (0.2)% TOTAL NET ASSETS — 100.0% International Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Market Sector Diversification (as a % of net assets) Financials 19.6% Industrials 13.3% Consumer Discretionary 13.0% Consumer Staples 12.2% Information Technology 9.8% Materials 9.3% Energy 7.7% Health Care 7.5% Telecommunication Services 6.3% Utilities 1.5% Other assets and liabilities (0.2)% Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen GDR - Global Depositary Receipt OJSC - Open Joint Stock Company (1)Non-income producing. International Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of August 31, 2010. The Schedule of Investments provides additional detailson the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – 3. Federal Tax Information. As of August 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Opportunities Fund August 31, 2010 International Opportunities – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.4% AUSTRALIA—5.3% Ansell Ltd. Bradken Ltd. Campbell Brothers Ltd. Flight Centre Ltd. Mount Gibson Iron Ltd.(1) PanAust Ltd.(1) Seek Ltd. BELGIUM—1.8% Telenet Group Holding NV(1) BRAZIL—2.3% Banco do Estado do Rio Grande do Sul Preference Shares, Class B Cia Hering Mills Estruturas e Servicos de Engenharia SA(1) CANADA—11.0% Consolidated Thompson Iron Mines Ltd.(1) Detour Gold Corp.(1) Gran Tierra Energy, Inc.(1) Grande Cache Coal Corp.(1) Home Capital Group, Inc. Quadra FNX Mining Ltd.(1) SEMAFO, Inc.(1) SXC Health Solutions Corp.(1) SXC Health Solutions Corp.(NASDAQ)(1) Trican Well Service Ltd. Ventana Gold Corp.(1) DENMARK—3.5% Christian Hansen Holding A/S(1) FLSmidth & Co. A/S GN Store Nord(1) FRANCE—1.5% Alten Ltd. Arkema SA Havas SA GERMANY—5.8% Asian Bamboo AG Draegerwerk AG & Co. KGaA ElringKlinger AG MTU Aero Engines Holding AG Rheinmetall AG Symrise AG HONG KONG—3.0% Galaxy Entertainment Group Ltd.(1) Haier Electronics Group Co. Ltd.(1) International Opportunities – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value KWG Property Holding Ltd. Vinda International Holdings Ltd. INDIA—3.3% Apollo Tyres Ltd. IRB Infrastructure Developers Ltd.(1) S. Kumars Nationwide Ltd.(1) Strides Arcolab Ltd. TVS Motor Co. Ltd. INDONESIA—1.0% PT Perusahaan Perkebunan London Sumatra Indonesia Tbk ISRAEL—0.7% Mellanox Technologies Ltd.(1) ITALY—2.3% Amplifon SpA Safilo Group SpA(1) JAPAN—10.6% Hitachi Kokusai Electric, Inc. Horiba Ltd. Kakaku.com, Inc. Minebea Co. Ltd. Nabtesco Corp. Nifco, Inc. Pioneer Corp.(1) Sawai Pharmaceutical Co. Ltd. Start Today Co. Ltd. Zeon Corp. LUXEMBOURG—0.9% L'Occitane International SA(1) MALAYSIA—0.5% Top Glove Corp. Bhd MEXICO—2.1% Banco Compartamos SA de CV Genomma Lab Internacional SA de CV, ClassB(1) NETHERLANDS—1.0% Aalberts Industries NV NORWAY—1.2% Schibsted ASA Storebrand ASA(1) PEOPLE'S REPUBLIC OF CHINA—4.9% Ajisen (China) Holdings Ltd. China Lilang Ltd. Daphne International Holdings Ltd. Kingdee International Software Group Co. Ltd. Shenguan Holdings Group Ltd. International Opportunities – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Xingda International Holdings Ltd. SOUTH AFRICA—1.8% Clicks Group Ltd. Northam Platinum Ltd. SOUTH KOREA—3.2% Daum Communications Corp.(1) Hotel Shilla Co. Ltd. Mando Corp.(1) SWEDEN—3.3% Elekta AB B Shares Haldex AB(1) Kinnevik Investment AB B Shares SWITZERLAND—5.2% Clariant AG(1) Panalpina Welttransport Holding AG(1) Rieter Holding AG(1) Sika AG TAIWAN (REPUBLIC OF CHINA)—4.5% Largan Precision Co. Ltd. Ralink Technology Corp. St. Shine Optical Co. Ltd. Tripod Technology Corp. Wan Hai Lines Ltd.(1) WPG Holdings Co. Ltd. Yageo Corp.(1) Young Fast Optoelectronics Co. Ltd. TURKEY—0.5% Turkiye Sise ve Cam Fabrikalari AS(1) UNITED KINGDOM—17.2% Acergy SA ARM Holdings plc ASOS plc(1) Britvic plc Carphone Warehouse Group plc(1) Croda International plc GKN plc Halfords Group plc Heritage Oil plc HomeServe plc Imagination Technologies Group plc(1) Millennium & Copthorne Hotels plc Premier Oil plc(1) Rightmove plc Spectris plc Telecity Group plc(1) International Opportunities – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Weir Group plc (The) $ 1,145,026 TOTAL COMMON STOCKS (Cost $79,090,312) TEMPORARY CASH INVESTMENTS — 1.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 0.15%, 9/2/10, valued at $1,223,982), in a joint trading account at 0.12%, dated 8/31/10, due 9/1/10 (Delivery value $1,200,004) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,243,020) TOTAL INVESTMENT SECURITIES—99.8% (Cost $80,333,332) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Consumer Discretionary 24.1% Industrials 16.8% Materials 16.4% Information Technology 12.1% Health Care 11.6% Energy 5.9% Consumer Staples 5.3% Financials 4.4% Telecommunication Services 1.8% Cash and Equivalents* 1.6% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments (1)Non-income producing. International Opportunities – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of August 31, 2010. The Schedule of Investments provides additional detailson the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of August 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Stock Fund August 31, 2010 International Stock – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.7% AUSTRALIA—2.7% BHP Billiton Ltd. $ 1,272,881 Wesfarmers Ltd. AUSTRIA—0.5% Erste Group Bank AG BELGIUM—0.8% Anheuser-Busch InBev NV BERMUDA—0.1% Seadrill Ltd. BRAZIL—2.0% Banco Santander Brasil SA ADR Vale SA Preference Shares CANADA—0.6% Canadian National Railway Co. CZECH REPUBLIC—0.8% CEZ AS DENMARK—2.1% Carlsberg A/S B Shares Novo Nordisk A/S B Shares FINLAND—0.6% Fortum Oyj FRANCE—6.6% Air Liquide SA BNP Paribas Cie Generale d'Optique Essilor International SA Danone SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Total SA Vallourec SA GERMANY—7.2% Allianz SE BASF SE Bayerische Motoren Werke AG Daimler AG(1) Deutsche Boerse AG Fresenius Medical Care AG & Co. KGaA Metro AG MTU Aero Engines Holding AG SAP AG Siemens AG HONG KONG—2.4% CNOOC Ltd. Li & Fung Ltd. International Stock – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Link Real Estate Investment Trust (The) INDIA—2.4% Bharti Airtel Ltd. Housing Development Finance Corp. Ltd. Infosys Technologies Ltd. Larsen & Toubro Ltd. INDONESIA—1.2% PT Adaro Energy Tbk PT Bank Mandiri (Persero) Tbk PT Bank Rakyat Indonesia PT United Tractors Tbk IRELAND—0.7% Ryanair Holdings plc ADR(1) ISRAEL—0.5% Teva Pharmaceutical Industries Ltd. ADR ITALY—1.8% Saipem SpA JAPAN—12.3% Canon, Inc. Fanuc Ltd. Fujitsu Ltd. HOYA Corp. Komatsu Ltd. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Nidec Corp. Nintendo Co. Ltd. Nissan Motor Co. Ltd.(1) Nitori Holdings Co. Ltd. Omron Corp. ORIX Corp. Rakuten, Inc. Shin-Etsu Chemical Co. Ltd. SOFTBANK CORP. Unicharm Corp. Yahoo! Japan Corp. LUXEMBOURG—1.1% Millicom International Cellular SA MACAU—0.3% Wynn Macau Ltd.(1) NETHERLANDS—2.8% Akzo Nobel NV ASML Holding NV Royal Dutch Shell plc B Shares Unilever NV CVA NORWAY—1.2% Telenor ASA International Stock – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Yara International ASA PEOPLE'S REPUBLIC OF CHINA—2.3% Baidu, Inc. ADR(1) China Unicom (Hong Kong) Ltd. ADR Ctrip.com International Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Tencent Holdings Ltd. RUSSIAN FEDERATION—0.5% Magnit OJSC GDR Sberbank of Russian Federation SINGAPORE—0.9% United Overseas Bank Ltd. SOUTH KOREA—1.6% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN—3.3% Banco Bilbao Vizcaya Argentaria SA Banco Santander SA Inditex SA Telefonica SA SWEDEN—3.7% Alfa Laval AB Atlas Copco AB A Shares Swedbank AB A Shares(1) Telefonaktiebolaget LM Ericsson B Shares Volvo AB B Shares(1) SWITZERLAND—13.4% ABB Ltd.(1) Credit Suisse Group AG Givaudan SA Holcim Ltd. Kuehne + Nagel International AG Nestle SA Novartis AG Roche Holding AG SGS SA Sonova Holding AG Swatch Group AG (The) Xstrata plc TAIWAN (REPUBLIC OF CHINA)—1.9% AU Optronics Corp.(1) Hon Hai Precision Industry Co. Ltd. HTC Corp. International Stock – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Taiwan Semiconductor Manufacturing Co. Ltd. ADR TURKEY—0.5% Turkiye Garanti Bankasi AS UNITED KINGDOM—20.9% Admiral Group plc Antofagasta plc ARM Holdings plc Associated British Foods plc Barclays plc BG Group plc British Airways plc(1) British American Tobacco plc Capita Group plc (The) Carnival plc Compass Group plc HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc ITV plc(1) Kingfisher plc Lloyds Banking Group plc(1) Petrofac Ltd. Reckitt Benckiser Group plc Reed Elsevier plc Rolls-Royce Group plc(1) Schroders plc Smiths Group plc Standard Chartered plc Tesco plc Tullow Oil plc Vodafone Group plc Wolseley plc(1) TOTAL COMMON STOCKS (Cost $58,752,292) TEMPORARY CASH INVESTMENTS — 0.5% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 0.15%, 9/2/10, valued at $305,995), in a joint trading account at 0.12%, dated 8/31/10, due 9/1/10 (Delivery value $300,001) TOTAL TEMPORARY CASH INVESTMENTS (Cost $349,340) TOTAL INVESTMENT SECURITIES—100.2% (Cost $59,101,632) OTHER ASSETS AND LIABILITIES — (0.2)% TOTAL NET ASSETS — 100.0% International Stock – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Market Sector Diversification (as a % of net assets) Financials 18.6% Industrials 13.2% Consumer Discretionary 13.1% Consumer Staples 12.1% Information Technology 10.3% Materials 9.2% Energy 7.9% Health Care 7.7% Telecommunication Services 6.2% Utilities 1.4% Cash and Equivalents* 0.3% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen GDR - Global Depositary Receipt OJSC - Open Joint Stock Company (1)Non-income producing. International Stock – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of August 31, 2010. The Schedule of Investments provides additional details on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of August 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Value Fund August 31, 2010 International Value – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.7% AUSTRALIA—1.4% Australia & New Zealand Banking Group Ltd. National Australia Bank Ltd. AUSTRIA—0.9% Telekom Austria AG BRAZIL—3.8% Empresa Brasileira de Aeronautica SA ADR Petroleo Brasileiro SA-Petrobras ADR Vale SA Preference Shares ADR FRANCE—12.2% Alstom SA AXA SA Cie Generale des Etablissements Michelin, ClassB Credit Agricole SA Electricite de France SA France Telecom SA GDF Suez Sanofi-Aventis SA Total SA Vivendi SA GERMANY—10.3% Bayerische Motoren Werke AG Deutsche Lufthansa AG(1) Deutsche Post AG E.ON AG Merck KGaA SAP AG Siemens AG ADR HONG KONG—4.0% Cheung Kong Holdings Ltd. China Mobile Ltd. Hutchison Whampoa Ltd. ITALY—1.1% ENI SpA UniCredit SpA JAPAN—3.9% Mabuchi Motor Co. Ltd. Mitsubishi UFJ Financial Group, Inc. Nintendo Co. Ltd. Sony Corp. NETHERLANDS—7.0% Akzo Nobel NV International Value – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value ING Groep NV(1) Koninklijke Philips Electronics NV Royal Dutch Shell plc B Shares SBM Offshore NV NORWAY—2.5% Telenor ASA PEOPLE'S REPUBLIC OF CHINA—4.3% China Shenhua Energy Co. Ltd. H Shares China Telecom Corp. Ltd. H Shares Shanghai Electric Group Co. Ltd. H Shares(1) PORTUGAL—0.7% Portugal Telecom SGPS SA RUSSIAN FEDERATION—0.9% OAO Gazprom ADR SINGAPORE—1.5% DBS Group Holdings Ltd. SOUTH KOREA—5.9% Hana Financial Group, Inc. Hyundai Motor Co. KB Financial Group, Inc. Samsung Electronics Co. Ltd. SPAIN—5.8% Banco Santander SA Iberdrola SA Repsol YPF SA Telefonica SA ADR SWEDEN—0.5% Telefonaktiebolaget LM Ericsson B Shares SWITZERLAND—8.4% ACE Ltd. Basilea Pharmaceutica(1) Lonza Group AG Nestle SA Novartis AG Roche Holding AG Swiss Reinsurance Co. Ltd. TAIWAN (REPUBLIC OF CHINA)—1.9% Compal Electronics, Inc. Lite-On Technology Corp. Taiwan Semiconductor Manufacturing Co. Ltd. TURKEY—1.4% Turkcell Iletisim Hizmet AS ADR UNITED KINGDOM—20.3% Aviva plc BAE Systems plc International Value – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value BP plc British Airways plc(1) British Sky Broadcasting Group plc Burberry Group plc GlaxoSmithKline plc HSBC Holdings plc (Hong Kong) Kingfisher plc Marks & Spencer Group plc National Grid plc Pearson plc Rolls-Royce Group plc(1) Unilever plc Vodafone Group plc TOTAL COMMON STOCKS (Cost $23,607,641) TEMPORARY CASH INVESTMENTS — 0.8% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 0.15%, 9/2/10, valued at $101,998), in a joint trading account at 0.12%, dated 8/31/10, due 9/1/10 (Delivery value $100,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $194,964) TOTAL INVESTMENT SECURITIES—99.5% (Cost $23,802,605) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Financials 18.4% Telecommunication Services 16.2% Consumer Discretionary 13.0% Energy 10.8% Industrials 10.8% Health Care 9.3% Information Technology 8.5% Utilities 6.7% Materials 2.6% Consumer Staples 2.4% Cash and Equivalents* 1.3% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt (1)Non-income producing. International Value – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of August 31, 2010. The Schedule of Investments provides additional detailson the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of August 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Emerging Markets Fund August 31, 2010 NT Emerging Markets – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.0% BRAZIL—13.2% BR Malls Participacoes SA Cia de Bebidas das Americas Preference Shares ADR Gerdau SA Preference Shares Hypermarcas SA(1) Itau Unibanco Holding SA Preference Shares MRV Engenharia e Participacoes SA Natura Cosmeticos SA PDG Realty SA Empreendimentos e Participacoes Vale SA Preference Shares CANADA—1.3% Pacific Rubiales Energy Corp.(1) EGYPT—0.3% Orascom Construction Industries HONG KONG—6.3% C C Land Holdings Ltd. China Merchants Holdings International Co. Ltd. China Overseas Land & Investment Ltd. CNOOC Ltd. Comba Telecom Systems Holdings Ltd. Geely Automobile Holdings Ltd. Xinyi Glass Holdings Co. Ltd. INDIA—10.7% Apollo Tyres Ltd. Ashok Leyland Ltd. Aurobindo Pharma Ltd. Crompton Greaves Ltd. HDFC Bank Ltd. ICICI Bank Ltd. Infosys Technologies Ltd. Mundra Port and Special Economic Zone Ltd. Tata Motors Ltd. INDONESIA—3.6% PT Astra International Tbk PT Bank Rakyat Indonesia PT Perusahaan Gas Negara PT Semen Gresik (Persero) Tbk LUXEMBOURG—1.8% Millicom International Cellular SA MALAYSIA—2.9% CIMB Group Holdings Bhd Supermax Corp. Bhd MEXICO—3.5% America Movil SAB de CV, SeriesL ADR NT Emerging Markets – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Grupo Financiero Banorte SAB de CV, SeriesO Mexichem SAB de CV Wal-Mart de Mexico SAB de CV PEOPLE'S REPUBLIC OF CHINA—10.8% Anta Sports Products Ltd. Baidu, Inc. ADR(1) China Life Insurance Co. Ltd. H Shares China Minsheng Banking Corp. Ltd. H Shares China Shipping Container Lines Co. Ltd. H Shares(1) Ctrip.com International Ltd. ADR(1) Dongfeng Motor Group Co. Ltd. H Shares Focus Media Holding Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares PCD Stores Ltd.(1) Ping An Insurance Group Co. of China Ltd. H Shares Sinopharm Group Co. H Shares Tencent Holdings Ltd. PERU—1.5% Credicorp Ltd. RUSSIAN FEDERATION—6.8% CTC Media, Inc. Magnit OJSC GDR NovaTek OAO GDR OAO Gazprom ADR Sberbank of Russian Federation X5 Retail Group NV GDR(1) SOUTH AFRICA—7.1% Aspen Pharmacare Holdings Ltd.(1) Exxaro Resources Ltd. Gold Fields Ltd. ADR Impala Platinum Holdings Ltd. MTN Group Ltd. Naspers Ltd. N Shares Shoprite Holdings Ltd. Truworths International Ltd. SOUTH KOREA—13.4% Doosan Infracore Co. Ltd.(1) Hanjin Shipping Co. Ltd.(1) Hyundai Heavy Industries Co. Ltd. Hyundai Motor Co. LG Chem Ltd. LG Household & Health Care Ltd. LG Innotek Co. Ltd. POSCO Samsung Electronics Co. Ltd. NT Emerging Markets – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Shinhan Financial Group Co. Ltd. SWITZERLAND—0.9% Ferrexpo plc TAIWAN (REPUBLIC OF CHINA)—8.0% Eva Airways Corp.(1) Hon Hai Precision Industry Co. Ltd. HTC Corp. MediaTek, Inc. Nan Ya Printed Circuit Board Corp. Richtek Technology Corp. Taiwan Semiconductor Manufacturing Co. Ltd. Wistron Corp. THAILAND—3.2% Banpu PCL CP ALL PCL Kasikornbank PCL NVDR TURKEY—2.8% Arcelik AS Turkiye Garanti Bankasi AS Turkiye Sise ve Cam Fabrikalari AS(1) UNITED KINGDOM—0.9% Antofagasta plc TOTAL COMMON STOCKS (Cost $63,579,579) TEMPORARY CASH INVESTMENTS — 1.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 1.875%, 8/31/17, valued at $1,434,644), in a joint trading account at 0.20%, dated 8/31/10, due 9/1/10 (Delivery value $1,400,008) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,448,286) TOTAL INVESTMENT SECURITIES—100.9% (Cost $65,027,865) OTHER ASSETS AND LIABILITIES — (0.9)% TOTAL NET ASSETS — 100.0% NT Emerging Markets – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Market Sector Diversification (as a % of net assets) Financials 20.1% Information Technology 16.3% Consumer Discretionary 15.0% Materials 13.7% Industrials 9.3% Consumer Staples 8.8% Energy 6.3% Telecommunication Services 5.3% Health Care 3.3% Utilities 0.9% Cash and Equivalents* 1.0% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company (1)Non-incomeproducing. NT Emerging Markets – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securitiesas of August 31, 2010. The Schedule of Investments provides additional detailson the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of August 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT International Growth Fund August 31, 2010 NT International Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.3% AUSTRALIA—2.8% BHP Billiton Ltd. Wesfarmers Ltd. AUSTRIA—0.8% Erste Group Bank AG BELGIUM—1.7% Anheuser-Busch InBev NV KBC Groep NV(1) BERMUDA—0.5% Seadrill Ltd. BRAZIL—1.9% Banco Santander Brasil SA ADR Vale SA Preference Shares CANADA—0.4% Canadian National Railway Co. CZECH REPUBLIC—0.5% CEZ AS DENMARK—2.7% Carlsberg A/S B Shares Novo Nordisk A/S B Shares FINLAND—0.6% Fortum Oyj FRANCE—7.1% Air Liquide SA BNP Paribas Cie Generale d'Optique Essilor International SA Danone SA JC Decaux SA(1) LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Total SA Vallourec SA GERMANY—6.1% BASF SE Bayerische Motoren Werke AG Daimler AG(1) Deutsche Boerse AG Fresenius Medical Care AG & Co. KGaA Metro AG MTU Aero Engines Holding AG SAP AG NT International Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Siemens AG HONG KONG—2.2% CNOOC Ltd. Li & Fung Ltd. Link Real Estate Investment Trust (The) INDIA—2.5% Bharti Airtel Ltd. HDFC Bank Ltd. Infosys Technologies Ltd. Larsen & Toubro Ltd. INDONESIA—1.7% PT Adaro Energy Tbk PT Bank Mandiri (Persero) Tbk PT Bank Rakyat Indonesia PT United Tractors Tbk IRELAND—0.5% Ryanair Holdings plc ADR(1) ISRAEL—0.9% Teva Pharmaceutical Industries Ltd. ADR ITALY—1.3% Saipem SpA JAPAN—12.8% Canon, Inc. Fanuc Ltd. Fujitsu Ltd. Komatsu Ltd. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Nidec Corp. Nintendo Co. Ltd. Nissan Motor Co. Ltd.(1) Nitori Holdings Co. Ltd. Omron Corp. ORIX Corp. Rakuten, Inc. Shin-Etsu Chemical Co. Ltd. SOFTBANK CORP. Unicharm Corp. Yahoo! Japan Corp. LUXEMBOURG—0.9% Millicom International Cellular SA MACAU—0.5% Wynn Macau Ltd.(1) NT International Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value MEXICO—0.3% Grupo Financiero Banorte SAB de CV, SeriesO NETHERLANDS—3.5% Akzo Nobel NV ASML Holding NV Royal Dutch Shell plc, ClassA Unilever NV CVA NORWAY—1.4% Statoil ASA Telenor ASA Yara International ASA PEOPLE'S REPUBLIC OF CHINA—2.8% Baidu, Inc. ADR(1) China Unicom (Hong Kong) Ltd. ADR Ctrip.com International Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Tencent Holdings Ltd. POLAND—0.8% Powszechna Kasa Oszczednosci Bank Polski SA RUSSIAN FEDERATION—0.7% Magnit OJSC GDR Sberbank of Russian Federation SINGAPORE—0.7% United Overseas Bank Ltd. SOUTH KOREA—1.3% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN—3.3% Banco Bilbao Vizcaya Argentaria SA Banco Santander SA Inditex SA Telefonica SA SWEDEN—3.7% Alfa Laval AB Atlas Copco AB A Shares Swedbank AB A Shares(1) Telefonaktiebolaget LM Ericsson B Shares Volvo AB B Shares(1) SWITZERLAND—10.8% ABB Ltd.(1) Credit Suisse Group AG Givaudan SA Holcim Ltd. Kuehne + Nagel International AG Nestle SA NT International Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value Novartis AG Roche Holding AG SGS SA Sonova Holding AG Swatch Group AG (The) Xstrata plc Zurich Financial Services AG TAIWAN (REPUBLIC OF CHINA)—2.5% Hon Hai Precision Industry Co. Ltd. HTC Corp. Nan Ya Printed Circuit Board Corp. Taiwan Semiconductor Manufacturing Co. Ltd. TURKEY—0.5% Turkiye Garanti Bankasi AS UNITED KINGDOM—18.6% Admiral Group plc Antofagasta plc ARM Holdings plc Associated British Foods plc Barclays plc BG Group plc British Airways plc(1) Capita Group plc (The) Carnival plc Compass Group plc HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc ITV plc(1) Kingfisher plc Lloyds Banking Group plc(1) Reckitt Benckiser Group plc Reed Elsevier plc Rolls-Royce Group plc(1) Schroders plc Smiths Group plc Standard Chartered plc Tesco plc Tullow Oil plc Vodafone Group plc Wolseley plc(1) TOTAL COMMON STOCKS (Cost $197,917,341) NT International Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 1.7% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 1.875%, 8/31/17, valued at $3,791,559), in a joint trading account at 0.20%, dated 8/31/10, due 9/1/10 (Delivery value $3,700,021) TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,742,206) TOTAL INVESTMENT SECURITIES—101.0% (Cost $201,659,547) OTHER ASSETS AND LIABILITIES — (1.0)% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Financials 19.0% Consumer Discretionary 14.0% Industrials 13.8% Consumer Staples 11.4% Information Technology 11.0% Materials 8.6% Health Care 7.6% Energy 6.7% Telecommunication Services 6.1% Utilities 1.1% Cash and Equivalents* 0.7% *Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen GDR - Global Depositary Receipt OJSC - Open Joint Stock Company (1)Non-income producing. NT International Growth – Schedule of Investments AUGUST 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of August 31, 2010. The Schedule of Investments provides additional detailson the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of August 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: October 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: October 28, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: October 28, 2010
